     Case: 1:20-cv-05956 Document #: 4 Filed: 10/14/20 Page 1 of 1 PageID #:259

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Tomi Tranchita
                                 Plaintiff,
v.                                                      Case No.: 1:20−cv−05956
                                                        Honorable Sara L. Ellis
Kwame Raoul, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 14, 2020:


         MINUTE entry before the Honorable Sara L. Ellis: The initial status conference in
this matter is set for 12/7/2020 at 9:30 a.m via teleconference. The parties are directed to
review the procedures and requirements for this conference on Judge Ellis' web site and to
submit the required Initial Status Report by 11/30/2020. Throughout the telephonic
hearing, each speaker will be expected to identify themselves for the record before
speaking. Please note that the conference call−in will be used by all cases that are on the
court's calendar for the said date, therefore counsel must be in a quiet area while on the
line and must have the telephone muted until your case is called. Members of the public
and media will be able to call in to listen to this hearing. The call−in number is (866)
434−5269 and the access code is 8087837. Counsel of record will receive an email the
morning of the telephonic hearing with instructions to join the call. Persons granted
remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
